12/08/2021



                                                                                          Case Number: DA 21-0532

           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 21-0532

DARRELL LEE CONSTRUCTION, LLC,

            Third Party Plaintiff
            and Appellant,

      v.
                                                                              THIRD ORDER
SUPERIOR HARDWOODS AND                                        OF MEDIATOR APPOINTMENT
MILLWORK, INC.
d/b/a GRIZZLY FLOORING
INSTALLATION,

            Third Party Defendant
            and Appellee.

        Nathan G. Wagner, the mediator previously appointed in this matter, has notified the
Court that he declines the appointment. Accordingly, Mr. Wagner’s order of mediator
appointment is hereby rescinded and
        IT IS ORDERED THAT MARTIN S. KING, whose name appears next on the list of
attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation
process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P., 7(5)(d)
shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to the
parties individually if not represented by counsel, on the date hereof.
        DATED this 8th day of December, 2021.



                                                                 _
                                               Bowen Greenwood, Clerk of the Supreme Court


c:     Nathan G. Wagner, Jon G Beal, Kristine J. Beal, Ian Philip Gillespie, Martin S. King